 



EXHIBIT 10.43
Cing2284.A.003
This Amendment (cing2284.A.003), effective as of March 1, 2008 (“Effective
Date”), between StarTek USA, Inc. (“StarTek”), a Delaware corporation, and AT&T
Mobility LLC, (“AT&T Mobility”) a Delaware limited liability company, on behalf
of itself and its Affiliates, amends that certain Provider Master Service
Agreement dated January 1, 2002.
RECITALS
WHEREAS, AT&T Wireless Services, Inc. and StarTek entered into a Provider Master
Service Agreement on January 1, 2002 (the “MSA”);
WHEREAS AT&T Wireless Services, Inc. assigned its rights and delegated its
duties under the MSA and all statements of work thereunder to AT&T Mobility;
WHEREAS AT&T Mobility and StarTek desire to amend the term of the MSA;
NOW THEREFORE, FOR AND IN CONSIDERATION of the mutual covenants contained
herein, the parties agree to amend the MSA as follows:

  1.  
Section 8. “Term and Extension of Relationship” of the MSA is hereby deleted in
its entirety and it is replaced by the following:
       
“8. Term and Extension of Relationship
       
This MSA is effective as of March 21, 2002 (‘Effective Date’) and ends on
March 31, 2008.”
    3.  
Except as amended by this Amendment, the MSA and all responsibilities are not
otherwise modified, revoked or superseded and remain in full force and effect.

IN WITNESS WHEREOF, the parties execute this Amendment as of the date stated
above.

     
AT&T Mobility LLC by its authorized
  StarTek USA, Inc.
Representative AT&T Services, Inc.
   
 
   
By: /s/ George Atchison
  By: /s/ A. L. Jones
 
   
Printed Name: George Atchison
  Printed Name: A. L. Jones
 
   
Title: Senior Contract Manager
  Title: CEO
 
   
Date: 2/28/2008
  Date: 2/28/2008

Proprietary Information
The information contained in this Agreement is not for use or disclosure outside
AT&T Mobility, StarTek, their affiliated companies and their third party
representatives, except under written Agreement by the contracting Parties.

 

